440 F.2d 993
Lottie B. PHILLIPS, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellee,Wiley Phillips, Third Party Claimant-Appellant.
No. 30802.
United States Court of Appeals, Fifth Circuit.
May 6, 1971.

Vardaman S. Dunn, Jackson, Miss., O. B. Triplett, Jr., O. B. Triplett, III, Forest, Miss., William H. Cox, Jr., Jackson, Miss., for appellant.
S. Smith Bonner, Jackson, Miss., for Phillips.
Earl Keyes, Robert E. Hauberg, U. S. Attys., Daniel E. Lynn, Asst. U. S. Atty., for the United States.
Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Before TUTTLE, WISDOM, and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This veteran's insurance claim having been presented to the trial court by stipulation of the parties on the record presented to the Board of Veterans Appeals, and the trial court having concluded that the entire face amount of the policy of the deceased veteran should be paid to his wife as against the claim of the veteran's father for one-half of the proceeds as contingent beneficiary, it appears that the ambiguity on the face of the official forms relating to the primary and contingent beneficiaries is such as to permit the trial court to resolve the issue in favor of the wife, as it did.


2
The judgment of the trial court is affirmed.